          Case 1:15-cv-00986-AT Document 277 Filed 01/25/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   BENSON GITHIEYA, et al.,

           Plaintiffs,

   v.                                                CIVIL ACTION NO:
                                                     1:15-CV-00986-AT
   GLOBAL TEL LINK CORP.,

           Defendant.


                            NOTICE OF SATISFACTION

        Plaintiffs hereby file this Notice of Satisfaction showing the Court that

Defendant Global Tel*Link Corporation has complied with the Order dated

November 30, 2020 [Doc. 275] directing Defendant to “pay Plaintiffs for all

attorney’s fees and costs incurred in discovery, class certification briefing, and

litigation of sanctions issues.” Defendant having fully satisfied its obligation to pay

Plaintiffs the attorneys’ fees and costs awarded thereunder, Plaintiffs will not be

filing any Motion for Attorneys’ Fees pursuant to such Order or otherwise seek any

additional fees or costs pursuant to such Order. Plaintiffs reserve all other rights and

claims.

                            [signature on the following page]
  Case 1:15-cv-00986-AT Document 277 Filed 01/25/21 Page 2 of 3




This 25th day of January, 2021.

                                      /s/ Michael A. Caplan
                                      Michael A. Caplan
                                      James W. Cobb
                                      T. Brandon Waddell
                                      Sarah Brewerton-Palmer
                                      Ashley C. Brown
                                      CAPLAN COBB LLP
                                      75 Fourteenth Street, NE, Suite 2750
                                      Atlanta, Georgia 30309
                                      (404) 596-5600 – Office
                                      (404) 596-5604 – Facsimile
                                      mcaplan@caplancobb.com
                                      jcobb@caplancobb.com
                                      bwaddell@caplancobb.com
                                      spalmer@caplancobb.com
                                      abrown@caplancobb.com

                                      James Radford
                                      Georgia Bar No. 108007
                                      RADFORD & KEEBAUGH, LLC
                                      315 W. Ponce de Leon Ave.
                                      Suite 1080
                                      Decatur, Georgia 30030
                                      (678) 271-0300
                                      james@decaturlegal.com

                                      Class Counsel




                                  2
          Case 1:15-cv-00986-AT Document 277 Filed 01/25/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on this day I caused a true and correct copy of the

foregoing document to be filed with the clerk’s office by this Court’s CM/ECF

system which will serve a true and correct copy of the same upon all counsel of

record.

      This 25th day of January, 2021.

                                        /s/ Michael A. Caplan
                                        Michael A. Caplan
                                        Georgia Bar No. 601039

                                        CAPLAN COBB LLP
                                        75 Fourteenth Street, NE, Suite 2750
                                        Atlanta, Georgia 30309
                                        Tel: (404) 596-5600
                                        Fax: (404) 596-5604
                                        mcaplan@caplancobb.com

                                        Class Counsel




                                           3
